Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-20 are currently pending and under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on January 28, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto. 
Claim Objections
3.	Claims 15 and 17 are objected to because of the following informalities:  said claims depend upon a rejected based claim.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-11 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 21 and 23-26 of U.S. Patent No. 10,987,385. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are drawn to a method for treating epilepsy or seizure in a subject in need thereof, said method comprising orally administering to said subject a pharmaceutically active dose of a therapeutic composition comprising uncultured fecal bacteria.  
Meanwhile, the patented claims are drawn to a method of treating seizures in a patient in need thereof, the method comprising: administering to said patient a pharmaceutically preparation comprising uncultured fecal bacteria from donor stool. 
The scope of the patented claims anticipates and/or makes obvious the co-pending claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-7, 9-12, 14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao et al., WO 2018/119048 A1; Published: 6/28/18 (supplied with IDS).
Independent claim 1 is drawn to a method for treating epilepsy or seizure in a subject in need thereof, said method comprising orally administering to said subject a pharmaceutically active dose of a therapeutic composition comprising uncultured fecal bacteria.  
Hsiao et al. provides methods and compositions related to treating or preventing (prevention meets limitation of claim 6) epilepsy and seizures in a subject by administering to the subject a composition comprising Parabacteroides and Akkermansia bacteria, which is derived from a fecal sample (see page 9 and page 12, lines 1-3; meeting limitations of claim 1).   In other embodiments the method comprise depleting the gut microbiota of the subject and administering a composition comprising bacteria of Parabacteroides and Akkermansia. The subject has epilepsy (e.g. refractory or non-refractory epilepsy (see page 12, lines 10-14; meeting limitations 2-4). Hsiao discloses that the composition reduces the frequency of, or delays the onset of, symptoms of a medical condition in a subject relative to a subject which does not receive the composition. For example, reducing the number of seizures in a population of patients receiving treatment relative to an untreated control (see page 10, lines 30-33 and page 11, lines 1-5; meeting limitations of claim 5). In one example, a subject may undergo treatment with antibiotics or a composition comprising antibiotics to target and decrease the prevalence of pathogenic organisms, and subsequently be treated with a composition described herein (see page 14, lines 22-25). In some embodiments the composition and methods can replace the ketogenic diet in the treatment of the seizure (see page 12, lines 31-34; meeting limitations of claim 16). 
Moreover, the composition may be formulated for oral delivery and may be in the form of a capsule (see page 13, lines 4-6; meeting limitations of claim 9 and 19).  The capsule may be encapsulated into an enterically-coated, time-released capsule or tablet (see page 17, line 17; meeting limitations of claim 11). Hsiao discloses that their process involves the transplantation of fecal bacterial from a healthy individual into a recipient. Said capsule can contain freeze-dried material obtained from a healthy donor (see page 13, lines 19-24; meeting limitations of claims 10, 18 and 20). 
Lastly, Hsiao discloses that actual dosage levels of the active ingredients in the pharmaceutical compositions may be varied so as to obtain an amount of the active ingredient which is effective to achieve the desired therapeutic response for a particular patient, composition, and mode of administration without being toxic to the patient. The selected dosage level will depend upon a variety of factors including the activity of the particular agent employed, the route of administration, the time of administration, the rate of excretion or metabolism of the particular compound being employed, the duration of drugs used in combination with the particular compound used, the age, sex, weight, condition and general health and prior medical history of the patient being treated. A physician having ordinary skill in the art can readily determine and prescribe the effective amount of the composition required. For example, the physician could prescribe and/or administer doses of the compounds employed in the composition at lower than that required in order to achieve the desired therapeutic effect and gradually increase the dosage until the desired effect is achieved (see page 20, lines 1-20; meeting limitations of claim 14). 
As it pertains to claim 7, the Office takes the position that the method of the prior art is identical to that which has been claimed. The patent population is the same and the method steps are identical. Therefore, absent evidence to the contrary, the administration of the composition as claimed would necessarily reduce the frequency by at least 10%, 20%, 30%, 50%, 60%, 70%, 80%, or 90% after 4, 8, or 12 weeks of treatment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al., WO 2018/119048 A1; Published: 6/28/18 (supplied with IDS).
Independent claim 1 is drawn to a method for treating epilepsy or seizure in a subject in need thereof, said method comprising orally administering to said subject a pharmaceutically active dose of a therapeutic composition comprising uncultured fecal bacteria.  
The limitations of Hsiao et al. are set forth above. 
Hsiao do not specifically teach that the administration of the therapeutic composition is on a daily or weekly basis, as recited by claim 8 nor do they specifically teach that the administration comprised an induction treatment and a maintenance treatment, as recited by claim 13. 
It would have been obvious before the effective filing date of the presently claimed invention to administer the therapeutic composition of Hsiao on a daily or weekly basis as well as to comprise an induction treatment and a maintenance treatment because it is a routine therapeutic strategy for patients implemented by one of skill in the art. It would have been obvious, with a reasonable expectation of success, because Hsiao teaches that actual dosage levels of the active ingredients in the pharmaceutical compositions may be varied so as to obtain an amount of the active ingredient which is effective to achieve the desired therapeutic response for a particular patient, composition, and mode of administration without being toxic to the patient. They teach that the selected dosage level will depend upon a variety of factors including the activity of the particular agent employed, the route of administration, the time of administration, the rate of excretion or metabolism of the particular compound being employed, the duration of drugs used in combination with the particular compound used, the age, sex, weight, condition and general health and prior medical history of the patient being treated. Thus, it is obvious because a physician having ordinary skill in the art can readily determine and prescribe the effective amount of the composition required. 
Lastly, it is obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). Accordingly, the subject matter of claims 8 and 13 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Conclusion
7.	No claim is allowed. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        September 30, 2022

/BRIAN GANGLE/Primary Examiner, Art Unit 1645